181 F.2d 1006
50-1 USTC  P 9320
UNITED STATES of Americav.Eugene VASSALLO, Appellant.
No. 10102.
United States Court of Appeals Third Circuit.
Argued May 2, 1950.Decided May 11, 1950.

Stewart Lynch, Wilmington, Del., Robert H. Barnett, Wilmington, Del., for appellant.
Francis A. Reardon, Assistant United States Attorney, Wilmington, Del.  (William Marvel, U.S. Atty., Wilmington, Del., Arthur B. Cunningham, Sp. Asst. to the Atty. Gen., on the brief), for appellee.
Before MARIS, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
The appellant was convicted under six counts of an information charging him with violations of Section 145(b) of the Internal Revenue Code, 26 U.S.C.A. § 145(b).  The defendant waived a jury trial and his case was accordingly tried by a judge of the district court without a jury.  The trial judge made special findings in addition to a general finding of guilty.  On this appeal the appellant urges that the evidence was insufficient to sustain his conviction and that the special findings made by the trial judge were inadequate and not in accordance with Criminal Procedure Rule 23(c), 18 U.S.C.A. We have carefully considered the appellant's contentions in this regard but find them so wholly lacking in merit as to require no extended discussion.  It is enough to say that the evidence was quite sufficient to support the trial judge's special findings and that those special findings are adequate and fully support the general finding of guilty on each of the six counts in question which the trial judge made.


2
The judgment of the district court will be affirmed.